Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Presidente Señor Andréu García.
Un examen de nuestro ordenamiento sucesorio revela que un hijo de la hija adoptiva de una causante está en la misma posición que un nieto biológico de dicha causante, en cuanto a la herencia dejada por ésta, cuando la adopción se realizó en 1943 y cuando a la causante no le sobrevivió ningún ascendiente, cónyuge o descendiente (sin contar a la hija adoptiva y sus hijos).
HH
Nuestras leyes sobre los derechos sucesorios de los adoptados han variado a través del tiempo. En lo perti-nente, cambios sustanciales ocurrieron en 1947 y en 1953. Por esta razón, dado que la adopción de Elba Vázquez se hizo en 1943 y la muerte de Eduviges Jordán ocurrió en 1985, corresponde inicialmente examinar el asunto de qué ley o cuerpo de normas aplica a la presente controversia.
La regla general es que para determinar los derechos en la herencia de una persona se usará la ley vigente al mo-mento de la muerte de ésta. Martínez v. Vda. de Martínez, 88 D.P.R. 443, 453 (1963). Por lo tanto, corresponde remi-tirnos al estado de derecho vigente en 1985.
En tal momento, al igual que ahora, regía el Art. 138 del Código Civil, 31 L.P.R.A. see. 539, el cual fue aprobado en 1953 —Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. sees. 531-539)— y que dispone lo siguiente:
Las adopciones celebradas bajo la legislación anterior se re-girán por dicha legislación y surtirán todos sus efectos según la misma, sin limitación de ningún género; Disponiéndose, que las partes que intervinieron originalmente en una adopción verifi-cada con anterioridad a la vigencia de esta Ley, podrán recurrir *448al Tribunal Superior mediante petición a los efectos de que la adopción ya celebrada se rija por las disposiciones de esta Ley. El tribunal podrá aprobar la petición para que ésta surta efecto y tenga validez. 31 L.P.R.A. see. 539.
Tenemos, pues, que la ley vigente en 1985 nos remite a su vez a una “legislación anterior” que sería la que regía las adopciones previas a 1953.
La opinión concurrente emitida por la Juez Asociada Se-ñora Naveira de Rodón resolvería que la legislación anterior aplicable eran los Arts. 132 y 133 del Código Civil de 1930 según disponían en 1943.(1) No estamos de acuerdo.
Distinto a dicho enfoque, aplicaríamos a la presente controversia el estado de derecho según fue aclarado por la legislación aprobada en 1947, a la cual otorgamos efecto retroactivo. Mediante esta legislación se eliminó el Art. 132 del Código Civil, supra, y se enmendó el 133 para que le-yera como sigue (Ley Núm. 353 de 13 de mayo de 1947):
Artículo 133. — El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo. 1947 Leyes de Puerto Rico 681.
Esta legislación tuvo el efecto de eliminar la preferencia que antes se establecía a favor de los herederos forzosos del causante y en contra de los familiares adoptivos de éste. Se igualó al familiar adoptivo con el biológico a todos los efec-tos legales.
Desde 1947 la adopción incorpora al adoptado, no ya en la he-rencia, si no en la familia del adoptante, a todos los efectos legales. El parentesco por adopción ... se equipara al parentezco [sic] por consanguinidad, a todos los efectos jurídicos .... E. Gon-zález Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. *449Romallo, 1983, Vol. II, pág. 414. Véase Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254 (1963).
Tal y como lo expone el Juez Belaval en su opinión disi-dente en Ginés v. Ayala Rodríguez, 84 D.P.R. 245, 248 (1961), estamos convencidos de que la legislación aprobada en 1947 tiene carácter retroactivo. El Juez Belaval planteó que las enmiendas de mayo de 1947 fueron una respuesta de la Asamblea Legislativa a un llamado que, seis (6) me-ses antes, hizo el Juez Todd hijo en la opinión que emitió en el caso de Sosa v. Sosa, 66 D.P.R. 606 (1946), en la cual expresó que creía “que la Asamblea Legislativa de Puerto Rico debe enmendar todos los artículos pertinentes en nuestros códigos, relacionados con los hijos adoptivos, para fijar con claridad esos derechos. De no hacerlo continuará reinando la incertidumbre y las cortes legislando”. Sosa, supra, pág. 622, opinión disidente del Juez Asociado Señor Todd.
Continúa el Juez Belaval exponiendo su teoría:
Estamos, pues, ante ... una ley interpretativa, con efecto re-troactivo tácito, vigente desde la fecha misma de la ley inter-pretada por ella. ... [Las leyes interpretativas son] dictadas ge-neralmente para aclarar alguna duda que ha podido surgir con ocasión de aplicar el texto anterior. Ginés v. Ayala Rodríguez, supra, pág. 252, opinión disidente del Juez Asociado Señor Belaval.
Esta tesis es apoyada por el profesor González Tejera:
Creemos que los problemas continuarán presentándose en si-tuaciones similares a Ginés. Por ello nos parece más lógica, y si se quiere, más práctica la solución del Juez Belaval. El hijo adoptivo es un descendiente del adoptante a todos los efectos legales, no importa la fecha de la adopción. González Tejera, op. cit, Vol. I, pág. 88.
Por otro lado, la aprobación del Art. 138, supra, en 1953 no alteró el efecto retroactivo de la legislación de 1947. La “legislación anterior” —la cual, según dicho artículo, regirá las adopciones previas a 1953— es precisamente la legisla-*450ción de 1947, por lo menos en cuanto a muertes ocurridas luego de 1947. No se puede sostener que el Art. 138, supra, tuviera el efecto de eliminar las ventajas que en 1947 se concedieron a los hijos adoptivos de padres que para este año aún no habían fallecido.
Coincidimos con la tesis expuesta sobre la retroactivi-dad de la legislación de 1947. Por ende, resolveríamos la controversia al amparo de dicha legislación. (2)
HH HH
Al aplicar el derecho vigente en 1943, según aclarado con eficacia retroactiva por la legislación aprobada en 1947, concluimos que Juan Alberto Robles está en la misma posición que un nieto biológico de Eduviges Jordán. Al amparo de esta legislación, Elba Vázquez es hija de Eduviges Jordán para todos los efectos legales. Por ende, tenemos que concluir que Juan Alberto Robles, como hijo biológico de Elba Vázquez, tiene que considerarse como nieto de Eduviges Jordán con todas las consecuencias co-rrespondientes en el ámbito sucesorio.
No habiéndole sobrevivido ningún otro descendiente a Eduviges Jordán, su nieto Juan Alberto Robles se consi-dera heredero forzoso de dicha causante. Eduviges Jordán otorgó testamento abierto en el que no mencionó ni dejó nada a dicho nieto. Por tal razón, concluimos que Juan Alberto Robles fue preterido. En estas circunstancias, pro-*451cede la confirmación de la sentencia del foro de instancia. Arts. 735-737 y 741-742 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 2361-2363 y 2367-2368; González Tejera, op. cit, Vol. II, pág. 452.
El enfoque adoptado por la opinión concurrente de la Juez Asociada Señora Naveira de Rodón llevaría al resul-tado correcto, pero proveería base para concluir que se le está otorgando validez a la excepción establecida por los Arts. 132 y 133, supra, según disponían en 1943. La excep-ción a favor de los herederos forzosos del causante adop-tante, establecida por los viejos Arts. 132 y 133, supra, es de muy dudosa validez constitucional. (3) Por esta razón, en su opinión concurrente el Juez Asociado Señor Rebollo Ló-pez concluye que es inconstitucional aplicar dichos artícu-los en este o en cualquier caso en que se discutan los dere-chos relacionados a la herencia de una persona fallecida luego de 1952, independientemente de cuándo ocurrió la adopción. Coincidimos con esta preocupación.
Como la sentencia del Tribunal confirma la sentencia recurrida sin adoptar un estado de derecho de dudosa va-lidez constitucional, concurrimos.
*452— O —

 Dichos artículos disponían lo siguiente:
Art. 132: “La adopción no perjudicará en ningún caso los derechos que corres-pondan a los herederos forzosos, y que subsistirán como si la adopción no se hubiese verificado.” Código Civil de 1930. Art. 133: “El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo, con la excep-ción establecida en el artículo anterior.” Código Civil de 1930.


 No existe precedente alguno que nos obligue a rechazar dicha teoría. El propio caso de Ginés v. Ayala Rodríguez, 84 D.P.R. 245 (1961), fue resuelto mediante sentencia sin opinión del Tribunal. Las expresiones en Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254 (1963), relativas a la aplicabilidad de los Arts. 132-133 del Código Civil de 1930 tal como disponían antes de 1947 a controversias sobre adop-ciones realizadas antes de dicha fecha, no nos obligan debido a que no eran necesa-rias para la resolución del caso. Además, en Feliciano Suárez, Ex parte, 117 D.P.R. 402, 412 esc. 7 (1986), expresamente consignamos que el argumento expuesto por el Juez Belaval en su opinión disidente en Ginés no fue planteado ante el Tribunal y que por tal razón no adoptábamos posición al respecto. El caso de Sosa v. Sosa, 66 D.P.R. 606 (1946), no afecta la solución a este problema, pues fue resuelto antes de que se aprobara la legislación de 1947.


 Considerando la vigencia desde 1952 de nuestra actual Constitución, la re-forma al Código Civil relativa a la adopción realizada en 1953 —Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. sees. 531-539)— y la Ley Núm. 17 de 20 de agosto de 1952, la cual decretó con efecto retroactivo a 25 de julio de 1952 (31 L.P.R.A. see. 441) que “[t]odos los hijos tienen respecto a sus padres y a los bienes relictos por éstos, los mismos derechos que corresponden a los hijos legítimos”, podría plantearse que res-pecto a una muerte en 1985 sería inconstitucional adoptar una interpretación esta-tutaria que conceda menos derechos a un adoptado que los que tendría si hubiera sido adoptado luego de 1953. Para estas adopciones posteriores a 1953 rigen los actuales Arts. 132 y 133 del Código Civil, 31 L.P.R.A. sees. 533 y 534:
Art. 132: “El adoptado será considerado para todos los efectos legales como un hijo legítimo del adoptante. El adoptante será considerado como el padre legítimo del adoptado.” 31 L.P.R.A. see. 533.
Art. 133: “Con [la] adopción cesarán todos los derechos, deberes y obligaciones del adoptado en su familia natural o biológica y los de ésta con el adoptado.” 31 L.P.R.A. see. 534.